IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                         AT NASHVILLE
                          Assigned on Briefs October 19, 2010

        STATE OF TENNESSEE v. CHARLES PHILLIP MAXWELL

                 Appeal from the Criminal Court for Davidson County
                      No. 2008-D-3374 Monte Watkins, Judge




                No. M2009-02323-CCA-R3-CD - Filed February 1, 2011



Following a bench trial, the Defendant, Charles Phillip Maxwell, was convicted of driving
on a suspended license, a Class B misdemeanor. The trial court revoked the Defendant’s
license for a year and sentenced the Defendant to 30 days in the county jail, suspended to
probation following the service of 24 hours in the county jail. In this appeal as of right, the
Defendant contends that the evidence was insufficient to sustain his conviction. Following
our review, we affirm the judgment of the trial court.

Tenn. R. App. P. 3 Appeal as of Right; Judgment of the Criminal Court is Affirmed.

D. K ELLY T HOMAS, JR., J., delivered the opinion of the court, in which D AVID H. W ELLES and
T HOMAS T. W OODALL, JJ., joined.

Charles Phillip Maxwell, pro se (at trial), and Ashley Preston (on appeal), Nashville,
Tennessee, for the appellant, Charles Phillip Maxwell.

Robert E. Cooper, Jr., Attorney General and Reporter; Clarence E. Lutz, Assistant Attorney
General; Victor S. Johnson, III, District Attorney General; and David Gregory Vorhaus,
Assistant District Attorney General, for the appellee, State of Tennessee.

                                         OPINION

       Officer Coleman Womack of the Metro Nashville Police Department testified that on
March 5, 2008, he was assigned to the traffic division and was traveling on Bell road in
Davidson County when he observed the Defendant not wearing a seatbelt. The Defendant
was driving a 1987 black Chevrolet Celebrity. Officer Womack stopped the Defendant and
asked for his driver’s license. The Defendant told him that he did not have a driver’s license.
Officer Womack “ran a status check” on the Defendant for “his driver’s license status” and
learned that the Defendant’s driver’s license had been suspended. Officer Womack gave the
Defendant a citation and instructed the Defendant to pull into a Kroger parking lot and have
someone drive him home.

        On cross-examination, Officer Womack admitted that he initially drafted a citation
for “driver’s license required.” Officer Womack testified that after he learned that the
Defendant’s license had been suspended, he corrected the citation before giving the citation
to the Defendant. Officer Womack explained that the computer had been slow and that
sometimes “it takes a minute to come back.” Officer Womack testified that even though the
status check revealed that the Defendant’s license had been suspended, it was possible that
the Defendant had never actually applied for a driver’s license. He explained that if the
Defendant had been stopped and cited for not having a driver’s license, the department may
have assigned the Defendant a driver’s license number in order to document that the
Defendant’s privilege to drive had been suspended. However, he could not testify as to
whether that had occurred in the Defendant’s case because the records merely reflected that
the Defendant’s license had been suspended.

       Kenneth Wade Birdwell of the Tennessee Department of Safety testified that he was
the director of the financial responsibility office, which maintained the driving records in
Tennessee. Mr. Birdwell testified that the Defendant’s driver’s license had been suspended
and that his status had not been changed on March 5, 2008. Mr. Birdwell stated that
according to the records maintained by the department, the Defendant applied for a driver’s
license and that a license was issued to the Defendant on August 31, 1989. On cross-
examination, Mr. Birdwell admitted that he was only able to testify that the identifying
information contained in the documents matched the Defendant, not that the Defendant was
actually the person referenced in the records. Mr. Birdwell also testified that a person’s
privilege to drive may be suspended even if a person did not have an actual driver’s license.

                                        ANALYSIS

       The Defendant contends that the evidence was insufficient to sustain his conviction
of driving on a suspended license because the State failed to prove that the Defendant ever
possessed a valid Tennessee license, thereby rendering it impossible to prove the Defendant’s
privilege to drive had been suspended. The Defendant is essentially contending that because
he never applied for and received a driver’s license, the State cannot prove that his license
was ever suspended, thereby rendering his conviction invalid. The State responds that the
evidence was sufficient to sustain the Defendant’s conviction.

        An appellate court’s standard of review when a defendant questions the sufficiency
of the evidence on appeal is “whether, after viewing the evidence in the light most favorable

                                             -2-
to the prosecution, any rational trier of fact could have found the essential elements of the
crime beyond a reasonable doubt.” Jackson v. Virginia, 443 U.S. 307, 319 (1979). The
appellate court does not reweigh the evidence; rather, it presumes that the jury has resolved
all conflicts in the testimony and drawn all reasonable inferences from the evidence in favor
of the State. See State v. Sheffield, 676 S.W.2d 542, 547 (Tenn. 1984); State v. Cabbage,
571 S.W.2d 832, 835 (Tenn. 1978). Questions regarding witness credibility, conflicts in
testimony, and the weight and value to be given to evidence were resolved by the jury. See
State v. Bland, 958 S.W.2d 651, 659 (Tenn. 1997). “A verdict of guilt removes the
presumption of innocence and replaces it with a presumption of guilt, and [on appeal] the
defendant has the burden of illustrating why the evidence is insufficient to support the jury’s
verdict.” Id.; State v. Tuggle, 639 S.W.2d 913, 914 (Tenn. 1982). “This [standard] applies
to findings of guilt based upon direct evidence, circumstantial evidence, or a combination of
[both] direct and circumstantial evidence.” State v. Pendergrass, 13 S.W.3d 389, 392-93
(Tenn. Crim. App. 1999).

       The conviction of driving on a suspended license required proof beyond a reasonable
doubt that the Defendant drove a motor vehicle in any designated area specified in the statute
“when [his] privilege to do so [wa]s cancelled, suspended, or revoked.” Tenn. Code Ann.
§ 55-50-504(a)(1). Mr. Birdwell testified that the Defendant applied for a license to drive
in Tennessee and that he was provided with a license on August 31, 1989. Mr. Birdwell
further testified that the Defendant’s license to drive had been suspended and was still
suspended on the date, March 5, 2008, that he was stopped for not wearing his seatbelt. We
acknowledge the Defendant’s assertion that contrary to the testimony and the records
presented at trial, he never applied for a license. However, as this was a bench trial, the trial
court resolved any questions of credibility and potential conflicts in the testimony at trial.
Accordingly, we conclude that the evidence was sufficient to support the Defendant’s
conviction.

                                       CONCLUSION

        In consideration of the foregoing and the record as a whole, the judgment of the trial
court is affirmed.


                                                     ___________________________________
                                                     D. KELLY THOMAS, JR., JUDGE




                                               -3-